Citation Nr: 0001520	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of a proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 50 percent evaluation.  

2.  Entitlement to service connection for bilateral joint 
pain of the knees and elbows, to include as due to an 
undiagnosed illness

3.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972, and from November 1990 to May 1991.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD, 
assigning an initial 50 percent evaluation, effective from 
January 31, 1994, but which denied the remaining benefits 
sought.  The veteran filed a timely appeal, contending that 
the severity of his now service-connected PTSD warrants 
assignment of a higher evaluation, and that service 
connection should be granted for the remaining benefits.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

The veteran requested a hearing before a member of the Board 
sitting at the RO.  That hearing was conducted in July 1999 
by the undersigned Board member.  At that hearing, the 
veteran requested to withdraw his appeal for service 
connection for hair loss.  The transcript of that hearing has 
been reduced to writing.  Therefore, his withdrawal of appeal 
as to that issue is valid.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD, upon which this appeal is, in part, based, was received 
on January 31, 1994. 

2.  The veteran is currently in receipt of nonservice-
connected pension benefits based on unemployability secondary 
to nonservice-connected disabilities.  

3.  From the time of the inception of the veteran's claim, 
his PTSD is objectively shown to be characterized by severe 
depression, impaired memory, difficulty in concentration, and 
difficulty in establishing and maintaining effective or 
favorable social relationships with some industrial 
impairment.  

4.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

5.  There is no competent medical evidence that the veteran's 
currently diagnosed osteoarthritis or degenerative changes of 
the knees and elbows are related to his period of active 
period of military service, nor is there any objective 
evidence that the veteran currently suffers from disorders of 
the knees and elbows which cannot be attributed to known 
diagnoses.  

6.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed coronary artery disease and 
any incident of the veteran's active service.  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for assignment of an initial 
rating in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  Bilateral knee and elbow disorders were not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).  

3.  The veteran's claim for service connection for coronary 
artery disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of a Proper Initial Rating

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, signed affidavits 
received from the veteran's wife and in-laws, and a 
transcript of personal hearing testimony given at the RO 
before the undersigned Board Member.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this issue.  Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in conjunction with his claim.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1999).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, the veteran's original claim for service 
connection for PTSD was deemed to have been received on 
January 31, 1994.  Service connection for PTSD was granted by 
a September 1997 rating decision, and an initial rating of 50 
percent was assigned, effective from January 31, 1994.  The 
decision to grant service connection for PTSD was based upon 
several VA treatment records and rating examination reports 
diagnosing that disorder, and upon a series of unverified 
stressors which were found to be credible as claimed by the 
veteran.  

The veteran's initial claim was based primarily on memory 
loss.  Shortly after his claim was filed, it was determined 
that he suffered from a dysthymic disorder, subsequently 
diagnosed as chronic major depression, and later as PTSD.  VA 
outpatient treatment records dating from June 1994 through 
September 1997 show that in June 1994, the veteran underwent 
a Persian Gulf War (PGW) psychiatric examination.  At that 
time, he complained of waking up screaming, but that he could 
not recall what he had been dreaming about.  He also reported 
being easily angered.  On examination, his presentation was 
appropriate, but his range, affect, and mood were 
characterized as "somber."  The examiner offered an initial 
impression of minimal stress from the PGW, but a general high 
level of stress and depression resulting from unstated 
causes.  The examiner observed that the veteran went fishing 
with his son and served as a scoutmaster in order to relieve 
stress.  

The clinical treatment records show that general symptoms of 
depression and nightmares persisted, and the veteran 
indicated that he had a quick temper, was often depressed and 
that he experienced unpredictable mood swings.  The records 
show that during this period, the veteran continued to 
receive regular outpatient treatment for what was eventually 
diagnosed as PTSD and severe depression in October 1994, 
although the specific level of functional impairment due to 
that disorder was not indicated.  The veteran was medically 
discharged from the Army Reserve in July 1995, due to his 
cardiac and psychiatric disabilities.  In addition, the 
veteran reported having to quit his job in 1995 due to an 
inability to remember how to perform the job he had held for 
sixteen years.  (In a subsequent rating examination conducted 
in November 1997, the veteran reported having participated in 
a early retirement "buy-out" in August 1995.)

In March 1995, the veteran underwent a VA rating examination 
in which he was diagnosed with Axis I Dysthymic disorder, 
secondary to his health problems, and was noted to have an 
Axis V global assessment of functioning (GAF) score of 60.  
Under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 60 to 51 
suggests moderate symptoms of a psychiatric disorder (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, or conflicts with 
friends, peers, or co-workers).  The examiner stated that he 
was unable to document PTSD at that time, because the veteran 
did not report experiencing the requisite symptoms such as 
flashbacks, avoidance, or increased arousal.  At that time, 
the veteran reported that he was employed with the civil 
service, and that he enjoyed hunting and fishing with his 
son.  He also complained of yelling and shouting at his wife 
and children.  On examination, he was noted to have driven 
himself to the clinic, and was neat and clean in appearance 
with what was characterized as excellent hygiene.  The 
examiner found that the veteran was fully oriented, 
maintained a good sense of reality, and had coherent and 
well-modulated speech.  His long- and short-term memory was 
described as "good," and he was found to have "normal" 
intelligence.  At that time, the veteran was not preoccupied.  
His emotional affect was blunted, and he was noted to have a 
depressed mood.  The examiner observed that the veteran had 
recently experienced a severe heart attack, and concluded 
that he had a dysthymic disorder, secondary to his multiple 
health problems.  

The veteran underwent an additional VA rating examination in 
December 1996 in which he reiterated his complaints of 
experiencing nightmares, flashbacks, and unpredictable mood 
swings.  The veteran reported that he could not stand to be 
around crowds, and that due to his decreased memory, he had 
lost the ability to work.  In addition, he indicated that he 
had been married to the same woman for 24 years, and that he 
had a 23 year-old daughter and a 15 year-old son.  He stated 
that after being discharged from the Army during his initial 
period of active duty, he had worked in the civil service for 
approximately 15 or 16 years as a mechanic.  On examination, 
the veteran exhibited symptoms of depression, guilt, and 
worthlessness.  In addition, he demonstrated poor 
concentration, memory, and insight, and indicated that he 
experienced night terrors and dissociative episodes.  The 
examiner noted what he characterized as "discrepancies" in 
the veteran's claimed PTSD stressors, and noted a certain 
lack of detail in the veteran's account of having witnessed 
the death of a child.  The examiner concluded with an Axis I 
diagnosis of recurrent, moderate major depression, and 
concluded with an Axis V GAF score of 58.  

The veteran underwent an additional VA rating examination in 
September 1997, and complained of experiencing depression, 
irritability, fatigue, memory loss, violent nightmares, 
dissociative episodes, and an inability to get along with 
others.  The examiner stated that the veteran's reported 
dissociative episodes were not really flashbacks, per se, but 
rather were episodes in which the veteran was unable to 
recall what he did for a given period of time.  In addition, 
the veteran reported avoiding other people, and that he 
became distressed upon witnessing reminders of Desert Storm 
or related stimuli.  He also indicated that he experienced 
hypervigilance, and felt a compelling need to "guard his 
perimeter."  On examination, the veteran was found to be 
alert, oriented, and cooperative, although the examiner also 
found him to be "demoralized, depressed, and generally 
discouraged."  The veteran's thought content was 
characterized as clear and goal oriented, and there was no 
evidence of delusions or hallucinations.  The examiner found 
that the veteran did experience problems with his short-term 
memory, noting that he was unable to recall three objects 
after a short period of time.  The veteran denied 
experiencing any suicidal ideation.  The examiner concluded 
with a diagnosis of PTSD based upon the veteran's symptoms 
and a self-reported stressor history.  However, he did not 
offer an Axis V GAF score.  

The veteran underwent a VA rating examination in November 
1997 in which it appears that his wife was also an active 
participant.  The examiner noted the differing accounts of 
stressors as reported over time by the veteran, and found him 
to be fully oriented, but with a flat affect and depressed 
mood.  The veteran claimed that he experienced intermittent 
suicidal ideation, and his wife offered that he had one such 
episode fairly recently.  There was no evidence of 
hallucinations or delusional thinking.  The veteran's speech 
was logical and coherent without circumstantiality, 
tangentiality, flight of ideas, or loosening of associations.  
In addition, his grooming and hygiene were characterized as 
"adequate."  The examiner noted the veteran's complaints of 
experiencing nightmares, night sweats, and intrusive daytime 
recollections.  However, the veteran denied that depictions 
of war or other, related stimuli of the Gulf War triggered 
such intrusive thoughts.  In addition, the veteran indicated 
that he was easily startled, and that he was unable to 
concentrate for any extended period.  He reported 
experiencing dissociative episodes, but indicated that he did 
not become violent with his wife and son, because he would 
leave their presence before becoming so agitated.  The 
veteran and his wife stated that he no longer attended 
church, and avoided others.  With respect to employment, the 
veteran reported that he had participated in an early 
retirement "buy-out" program with the civil service in 
August 1995, and had not worked since that time.  

The examiner concluded with an Axis I diagnosis of PTSD, and 
offered an Axis V GAF score from 28 to 32.  Per the criteria 
set forth under DSM-IV, a GAF score from 28 to 32 is 
suggestive of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Under DSM-IV, 
such a GAF score is also suggestive of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupations), or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or friends).  
In any event, the examiner continued to offer his opinion 
that the veteran's depression and anxiety were his greatest 
symptoms, and that the veteran's memory problems were perhaps 
suggestive of an inability to obtain or retain gainful 
employment or to otherwise establish and maintain effective 
relationships with others.  The Board notes that in the 
report of an October 1997 rating examination, conducted for 
purposes of evaluating the veteran's physical symptoms, he 
reported to the examiner that he was experiencing difficulty 
in returning to work due to his bilateral joint pain in the 
knees and elbows and his back problems.  He did not indicate 
to that examiner that his inability to work was impaired due 
to psychiatric problems.  

The veteran's wife, in-laws, and associates submitted a 
series of signed affidavits dating from June 1995 through 
September 1997 attesting to the personality changes the 
veteran had undergone following his return home from 
Operation Desert Storm.  The veteran's wife stated that upon 
his return from Southwest Asia, the veteran experienced 
unpredictable mood swings, nightmares, night sweats, poor 
memory, and that he was very easily distracted.  She 
indicated that he was no longer interested in working, 
attending church, or in serving as a scout master, and that 
he had developed an uncharacteristically short temper.  All 
affiants stated that the veteran became increasingly 
disinterested in being around other people, and that he was 
no longer able to perform tasks such as appliance repair or 
outdoor barbecuing as he once did.  These individuals all 
stated that the veteran often became angry and irritable, and 
would often stare into space.  His wife characterized such 
occurrences as "dissociative episodes."  

In July 1999, the veteran and his wife appeared at a personal 
hearing before the undersigned Board Member, and testified 
that he had last worked in 1994 or 1995 as a diesel mechanic 
for the government.  They testified that he could no longer 
remember how to perform the work he had performed for the 
past 16 years, and subsequently had to quit his job.  The 
veteran indicated that he experienced nightmares weekly, 
although his wife testified that the nightmares occurred with 
greater frequency.  In any event, the veteran stated that he 
averaged between four and five hours' sleep per night and 
that he was always tired.  He stated that he no longer 
ventured out into public, and that his children were grown 
and had left home.  According to the veteran he had served as 
a scout master, but was unable to serve in that capacity any 
longer due to his temper.  He further indicated that he had a 
bad memory, and generally occupied his time by reading and 
watching television.  The veteran's wife stated that a social 
worker had recommended that the veteran be hospitalized, and 
indicated that the veteran only sat around the house without 
engaging in any activities.  The veteran's representative 
offered as a contention that it was inconceivable that the 
veteran could be assigned a GAF score from 28 to 32 as 
reflected by the November 1997 rating examination report, and 
only be assigned a 50 percent evaluation.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, assignment of a 
50 percent evaluation was warranted upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were considered to be so 
reduced as to result in considerable industrial impairment.  
Assignment of a 70 percent evaluation was contemplated in 
cases in which the ability to establish or maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain gainful employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate were required to be 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior were also required.  Further, a 
100 percent disability rating was warranted where the veteran 
was demonstrably unable to obtain or retain employment as a 
result of the PTSD disorder.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In addition, in Johnson v. 
Brown, 7 Vet. App. 95 (1994), the United States Court of 
Appeals for Veterans Claims (Court) also held that a showing 
of any one of the above evaluative criteria for a 100 percent 
evaluation was a sufficient basis upon which to award a 100 
percent evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 1115(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for a proper initial rating from November 7, 1996, 
under both the former and the current regulations in the VA 
Rating Schedule in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria, a 50 percent evaluation is 
assigned upon a showing of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the former and the revised regulations governing 
PTSD evaluations to the evidence of record, the Board 
concludes that the initially assigned 50 percent evaluation 
is appropriate, and that the preponderance of the evidence is 
against assignment of an initial evaluation in excess of 50 
percent under the relevant rating criteria.  The Board 
observes that while the report of the most recent VA rating 
examination of November 1997 purports to show that the 
veteran is effectively totally disabled as a result of his 
service-connected PTSD, the remainder of the medical 
evidence, including a rating examination conducted some two 
months previously in September 1997, fails to show an overall 
disability picture to the degree of severity as reported by 
the veteran, his wife, and the examiner who conducted the 
November 1997 examination.  

Through his service representative, the veteran appears to 
argue that as he was most recently assigned an Axis V GAF 
score of 28 to 32, he should be assigned a total disability 
rating, because a 100 percent evaluation is most consistent 
with such a GAF score.  The Board agrees with the veteran's 
contention that a 100 percent evaluation is indeed consistent 
with the symptomatology contemplated by a 28 to 32 GAF score.  
However, the Board finds that the objective medical evidence 
presented, in addition to the numerous affidavits offered by 
the veteran's wife, in-laws, and colleagues, fails to 
demonstrate an overall disability picture that is, of itself, 
consistent with a 28 to 32 GAF score.  In this regard, the 
Board notes that as this appeal concerns the determination of 
a proper initial rating all evidence presented since the 
inception of the claim must be considered.  

The evidence presented discloses that since the time the 
veteran initially sought treatment for a psychiatric 
disorder, he was shown to have problems with family conflict, 
unpredictable mood swings involving anger, memory problems, 
and alleged dissociative episodes.  At the outset of his 
treatment, the veteran was employed as a diesel engine 
mechanic with the civil service, and opted for an early buy 
out in August 1995.  Initially, the veteran was found to have 
a somber range and effect, although presentation was 
appropriate.  The first VA examination conducted for rating 
purposes in March 1995 shows that the veteran complained of 
yelling at his wife and son, but that he was employed and 
drove himself to the clinic to be examined.  At that time, 
his memory was intact, and his speech was coherent and well 
modulated.  As indicated by other medical evidence his 
emotions were blunted, and he presented with a depressed 
mood.  The rating examiner concluded with an Axis V GAF score 
of 60.  

The report of the December 1996 rating examination shows that 
the veteran experienced worsening symptomatology, including 
dissociative episodes, "night terrors," poor memory and 
insight.  However, the veteran was assigned an Axis V GAF 
score of 58.  The report of the September 1997 rating 
examination, while not including a GAF score, per se, noted 
that the veteran's complaints of depression, irritability, 
fatigue, memory loss, nightmares, and dissociative episodes.  
The Board observes that these complaints appear to be 
consistent with those the veteran has presented since filing 
his claim.  Moreover, the examiner found the veteran to be 
alert, oriented, and cooperative, albeit demoralized, 
depressed, and discouraged.  The veteran's thoughts were 
characterized as clear and goal oriented, and there was no 
evidence of delusions or hallucinations.  The veteran was 
noted to have problems with his short-term memory, but he 
denied experiencing any suicidal ideation.  The Board notes 
that even in the absence of an assigned GAF score here, the 
veteran's objectively demonstrated symptomatology in 
September 1997 is not inconsistent with that demonstrated in 
earlier rating examinations such as in December 1996 and 
March 1995.  Those rating examinations concluded with GAF 
scores of 58 and 60 respectively.  

In contrast, the examiner who conducted the November 1997 
fee-basis rating examination appears to have attempted to 
construe the veteran's psychiatric test results as showing 
that he was totally disabled and incapable of obtaining or 
retaining employment as a result of PTSD.  At that time, the 
veteran was fully oriented, his speech was logical and 
coherent without what the examiner characterized as 
"circumstantiality, tangentiality, flight of ideas, or 
loosening of associations."  The veteran's grooming and 
hygiene were described as adequate.  Further, there was no 
evidence of hallucinations or delusional thinking, which 
would necessarily be implied in a GAF score ranging from 28 
to 32.  As with previous examinations, the examiner found the 
veteran to have a depressed mood, that he experienced 
nightmares, night sweats, intrusive recollections, and 
dissociative episodes.  He also noted that the veteran 
exhibited a flat affect, and unlike previous examinations, 
the veteran claimed to have intermittent suicidal ideation, 
an assertion which was supported by his wife.  The examiner 
further found the veteran to be obsessional and highly 
ruminative, and cited these symptoms as evidence purporting 
to show that the veteran was totally incapacitated by his 
PTSD.  

The Board, however, finds that this most recent evidence, 
when considered in conjunction with other medical evidence 
dated since the inception of the veteran's claim, does not 
persuasively show that the veteran's overall disability 
picture warrants an initial assignment in excess of 50 
percent for his PTSD.  With the most recent November 1997 
examination report, the veteran added suicidal ideation to 
his list of symptoms associated with his PTSD.  As late as 
two months previously, in September 1997, he denied 
experiencing any suicidal ideation.  Further, while the 
examiner who conducted the November 1997 examination found 
that the veteran was unemployable due to PTSD, it does not 
appear that his objectively demonstrated symptomatology 
differed substantially from the symptomatology demonstrated 
in previous examinations and treatment records.  Those 
examination reports and treatment records generally concluded 
that the veteran had a GAF score ranging from 58 to 60.  The 
Board finds that such conclusions are adequately supported by 
the objective medical evidence.  

In any event, when considering the veteran's overall 
disability picture in light of evidence dating from June 1994 
through November 1997, the Board finds that the veteran's 
symptomatology was most consistent with "considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people," with considerable 
industrial impairment as a result of his psychoneurotic 
symptoms.  Further, while criteria for assignment of a 50 
percent evaluation under the revised criteria, is not fully 
met, the Board finds that the evidence shows his 
symptomatology to be more consistent with the criteria 
assignment of a 50 percent evaluation than any other 
criteria.  Specifically, the veteran is objectively shown to 
experience occupational and social impairment due to 
symptomatology due to symptomatology including flattened 
affect, panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of memory, 
impaired judgment and abstract thinking, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

However, the Board also finds that the objectively 
demonstrated symptomatology, in view of the veteran's overall 
disability picture does not warrant assignment of a 70 
percent evaluation under either the former or revised rating 
criteria.  The veteran is shown to have demonstrated 
difficulty to establish or maintain effective or favorable 
relationships with people and an impaired ability to obtain 
or retain employment, but the extent that such is due to 
service-connected PTSD is not shown.  The veteran has 
maintained that he had to quit his job in 1995 due to an 
inability to remember how to perform the duties required of a 
diesel engine mechanic which he had performed for over 16 
years.  He reported in November 1997 that he had participated 
in a "buy-out" program which enabled him to retire earlier 
than he would have otherwise been able to do.  The Board 
notes that in November 1997 the veteran reported experiencing 
suicidal ideation, and that the examiner stated that the 
veteran was "obsessional."  Further, the Board notes that 
the veteran demonstrates some of the symptoms listed in the 
rating criteria for assignment of a 70 percent evaluation.  
However, the Board finds that the veteran's overall 
disability picture fails to demonstrate a disability to the 
degree of severity claimed by the veteran, and that the 
degree of severity of his PTSD is not objectively shown to be 
sufficient to warrant assignment of a 70 percent evaluation.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his PTSD 
warrants assignment of an initial evaluation in excess of 50 
percent, and that he is incapable of obtaining or retaining 
employment as a result of that PTSD.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an "extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  See 38 C.F.R. § 3.321(b)(1) (1999).  The governing 
norm in these exceptional cases is a finding that the case 
presents such an unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's PTSD.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  The Board 
recognizes that the veteran's physical disabilities have 
effectively rendered him unemployable.  Such disabilities 
primarily consist of a nonservice-connected heart disorder 
and residuals of a myocardial infarction.  The Board notes 
that the veteran has been found to be entitled to VA 
nonservice-connected pension benefits based on 
unemployability due to a combination of mental and physical 
disabilities.  The Board further recognizes that the veteran 
undergoes monthly treatment for his PSTD, consisting of a 
monthly visit to the VA psychiatrist and visits to a PTSD 
support group.  However, the evidence presented fails to show 
that he has ever been hospitalized for this disorder, and 
fails to show that while he was employed, that he missed time 
from work as a result of PTSD (although the Board 
acknowledges that the veteran did miss time from work as a 
result of his nonservice-connected myocardial infarction).  
As indicated previously, the veteran reported having quit his 
civil service job in August 1995, and had participated in an 
early buy-out program.  In any event, on the basis of the 
entire record, the Board must conclude that in the absence of 
factors suggestive of an unusual disability picture, further, 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in is favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 50 
percent for the veteran's PTSD.  

II.  Service Connection for Joint Pain, 
Claimed as Due to an Undiagnosed Illness

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for bilateral joint pain of the 
knees and elbows, claimed as secondary to an undiagnosed 
illness, is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In that regard, the record reflects that the veteran 
served on active military duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 (West 1991) regarding 
chronic disability due to an undiagnosed illness apply.  The 
veteran's qualifying military service, his reported 
complaints, and the unique nature and statutory and 
regulatory provisions regarding disability due to undiagnosed 
illnesses render the veteran's claims plausible.  The Board 
finds that the evidence of record allows for equitable 
resolution of the claim with respect to these issues 
currently on appeal and that the duty to assist the veteran 
in establishing these claims has been satisfied.  See 
38 U.S.C.A. § 5107(a).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Further, if a condition noted during service 
is not shown to be chronic, then generally, a continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

Additionally, 38 U.S.C.A. § 1117 provides for service 
connection in cases in which a veteran suffers from chronic 
disability resulting from an undiagnosed illness, which 
became manifest during service on active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of such service and December 31, 2001.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (1999).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  See 38 C.F.R. § 3.317(b) 
(1999).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  

Further, pursuant to an opinion by the VA General Counsel, 
VAOPGPREC 4-99 (May 3, 1999), in order to establish a well-
grounded claim for service connection predicated upon Persian 
Gulf War etiology, there must be (1) proof of actual military 
service in SWATO during the Persian Gulf War (PGW or Gulf 
War); (2) proof of one or more signs of an undiagnosed 
illness; (3) proof of indications of chronic disability 
manifest during service or to a degree of disability of 10 
percent or more during the specified presumptive period; and 
(4) proof that the chronic disability is the result of an 
undiagnosed illness.   

The veteran essentially contends that following his service 
in the SWATO during the Gulf War, he developed bilateral 
joint pain in his knees and elbows.  He principally maintains 
that these problems are due to an undiagnosed illness 
incurred during the Gulf War.  The earliest documented 
instance of complaints of painful joints is contained in the 
report of a June 1994 PGW medical examination.  At that time, 
the veteran's painful joints were considered to be the result 
of degenerative joint disease.  A July 1994 Army Reserve 
physical examination report shows that the veteran complained 
of experiencing painful and swollen joints of two years' 
duration.  However, his joints were not observed to be 
swollen at that time, and no diagnoses with respect to these 
complaints were rendered. 

The veteran underwent a VA rating examination in March 1995, 
in which he complained, in pertinent part, of bilateral joint 
pain in his knees and elbows.  X-ray results showed that he 
had mild articular irregularities in his knees bilaterally, 
and a diagnosis of minimal degenerative joint disease was 
rendered.  In addition, the veteran was diagnosed with 
degenerative joint disease of the elbows, although X-ray 
results did not confirm such abnormalities in his elbows.  
The veteran was also diagnosed with arthralgias of the 
elbows, of an unknown etiology.  At that time, the veteran 
was shown to have full ranges of motion in his knees and 
elbows.  

The veteran underwent a VA examination in September 1997.  At 
that time, X-rays of the veteran's knees and elbows were 
taken, and did not reveal any abnormalities.  

In October 1997, the veteran underwent a fee-basis rating 
examination.  He was found to have a mild limitation of 
motion in his elbows and coarse crepitation in his knees with 
loss of range of motion due to weakness and instability, 
bilaterally.  The examiner did not indicate whether X-rays 
were conducted at that time, but concluded with an impression 
of post-traumatic osteoarthritic changes involving both knees 
and elbows which could be associated with the veteran's 
activities in the Gulf War.  

The veteran and his wife appeared before the undersigned 
Board member at the RO in July 1999, and testified that he 
was being treated for arthritis of his knees and elbows.  The 
veteran testified that this particular problem developed 
after he had returned home from the Gulf War, and that he had 
not sustained injuries to either his knees or elbows while 
serving on active duty overseas.  He indicated that his joint 
pain probably began at some point in 1992, and that the 
diagnoses of arthritis were merely speculative.  The veteran 
stated that prior to the Gulf War, he had not experienced 
problems with respect to his joints, and had no problems 
performing physical training exercises.  The veteran's wife 
testified that upon his return home from the Gulf War, the 
veteran experienced increasing difficulty with loss of motor 
strength and with diminishing ability to perform routine 
tasks due to joint pain.  

The Board recognizes that the veteran currently experiences 
bilateral pain in his elbow and knee joints.  However, none 
of these disorders have been shown to have been manifested to 
a degree of 10 percent or more as a result of an undiagnosed 
illness.  See generally 38 C.F.R. § 3.317.  Moreover, the 
Board notes that these problems have almost consistently been 
ascribed to a known clinical disability, usually 
characterized as degenerative joint disease or osteoarthritis 
of the elbows and knees.  In light of these diagnoses, there 
is no basis for establishing service connection for multiple 
joint pain due to an undiagnosed illness under 38 U.S.C.A. 
§ 1117.  

The Board observes further, that to the extent that the 
veteran's complaints of joint pain of the knees and elbows as 
noted by the clinical evidence to be due to arthritis, there 
would also have to be of record persuasive evidence of a 
nexus to the veteran's service or competent medical evidence 
showing that arthritis became manifest to a degree of 10 
percent or more within one year of the veteran's discharge 
from service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.307, 3.309.  The Board further recognizes that the 
examiner who conducted the October 1997 rating examination 
offered his conclusion that the veteran had post-traumatic 
osteoarthritic changes of the knees and elbows which could be 
associated with the veteran's activities in SWATO.  However, 
the Board finds that the examiner's comment that such 
symptoms could be associated with the veteran's active 
service in the Gulf War to be speculative, and generally 
insufficient to form an adequate basis for a grant of service 
connection.  In this regard, the Board notes that the 
examiner appears to have based this assessment entirely upon 
the veteran's self-reported history, and not on any clinical 
evidence showing service incurrence, per se.  Accordingly, 
the examiner's comment is accorded little probative value in 
this analysis.  See generally LeShore v. Brown, 8 Vet. App. 
406 (1995).  

In terms of lay evidence, the Board acknowledges the 
veteran's and his wife's statements and testimony regarding 
his joint pain.  Even accepting as true the lay statements 
and testimony of record, this claim cannot be granted because 
the Board finds that there is affirmative evidence that such 
claimed disability is not due to an undiagnosed illness or 
any other incident of military service. 

In reviewing the foregoing issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
allow for a favorable resolution of the veteran's claims.  
His claim for service connection for bilateral joint pain of 
the knees and elbows is therefore denied.  



III.  Service Connection for Coronary Artery Disease

As stated, service connection may be granted for a disability 
resulting from a disability that was incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999).  However, the threshold question 
which must be answered in this case is whether the veteran 
has presented a well-grounded claim for service connection 
for coronary artery disease.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boek v. Brown, 6 Vet. App. 14, 17 
(1993).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran essentially contends that while deployed overseas 
during Operation Desert Storm, he experienced fluttering in 
his chest and heart palpitations.  He indicated that he 
reported these symptoms to military medical personnel and was 
informed that they were the result of stress experienced due 
to his deployment or due to the stress associated with his 
impending return home from the Gulf War.  The veteran has 
maintained that he reported similar symptoms to Army Reserve 
medical personnel in July and August 1994, and that he 
experienced a massive myocardial infarction two weeks later 
in mid-August 1994.  

The veteran's service medical records from his initial period 
of service and from his deployment to SWATO during the Gulf 
War are completely negative for complaints of, treatment for, 
or diagnoses of any disorders associated with his heart or 
blood vessels.  The service medical records include multiple 
blood pressure readings, but no abnormalities in that respect 
were noted.  An April 1991 separation examination report does 
not disclose any heart disorders, and the veteran failed to 
indicate that he experienced any such symptomatology relating 
to heart palpitations or heart disorders.  The report of a 
Army Reserve retention examination also fails to indicate any 
complaints or diagnosed heart or cardiovascular problems.  

However, an echocardiogram (ECG) conducted in December 1991, 
some six months following the veteran's discharge from 
service, shows that he had what was characterized as a 
"right bundle branch block."  Further, an Army Reserve  
Health Risk Appraisal form, and a Cardiovascular Risk 
Screening Form, also dated in December 1991, note that the 
veteran had a safe blood pressure level, but that he needed 
to lower his cholesterol and to stop smoking.  It was also 
noted at that time that the veteran had an abnormal ECG 
reading without left ventricular hypertrophy.  The veteran 
was placed on a temporary profile excusing him from 
participating in Army Reserve physical training exercises.  
In June 1994, the veteran claimed that within six months of 
returning home from the Gulf War, he began experiencing heart 
palpitations, and complained of having an irregular heart 
beat.  A July 1994 Army Reserve medical examination report 
shows that the veteran complained of having experienced chest 
pains and heart palpitations.  No diagnosis was rendered at 
that time.  

The record shows that the veteran experienced a myocardial 
infarction in mid-August 1994.  Shortly afterwards, in late 
August 1994, he was diagnosed as being post-myocardial 
infarction with severe single vessel coronary artery disease.  
The Board notes that a VA clinical treatment record dated in 
July 1994, before the veteran experienced his myocardial 
infarction, shows that the veteran had complained of 
experiencing an irregular heart beat and palpitations.  
However, no irregularities were found at that time.  An 
echocardiogram also conducted in July 1994 did not disclose 
any abnormalities.  Further, in early August 1994, also prior 
to the onset of the veteran's myocardial infarction, the 
veteran was seen at a Persian Gulf Clinic for a phase II 
evaluation, in which he complained of heart palpitations, 
irregular heartbeat, and tightness in his chest.  At that 
time, the veteran reported that the onset of these symptoms 
had occurred while he was serving overseas in SWATO.  
However, the record is negative for any clinical findings to 
that effect.  

The report of a VA rating examination conducted in March 1995 
contained the examiner's diagnosis of arteriosclerotic heart 
disease and status-post acute anterior myocardial infarction 
with mitral valve prolapse.  Subsequent VA clinical treatment 
records and examination reports note that the veteran had 
experienced a myocardial infarction in August 1994, and that 
he had arteriosclerotic heart disease.  However, the records 
fail to contain any medical opinion indicating that the 
veteran's coronary artery disease had been incurred during 
his active service.  

In July 1999, the veteran appeared at a personal hearing 
before the undersigned Board Member at the RO, and testified 
that prior to returning home from Desert Storm, he reported 
to military medical personnel that he had been having 
problems with his heart.  However, the veteran testified that 
he was advised that such complaints were the result of 
anxiety over the prospect of returning home.  According to 
the veteran he underwent his annual physical examination with 
the Army Reserve in December 1991.  He stated that he was 
diagnosed with a prolapse, but was told that many people had 
such an irregularity and that it was not a cause for concern.  
Nonetheless, the veteran indicated that he did not pass the 
December 1991 physical examination due to the heart 
irregularity noted.  Following this, in August 1994, the 
veteran testified that he had experienced a massive heart 
attack.  He testified that he continued to experience 
symptoms up to that point.  Following his heart attack, the 
veteran indicated that he continued to receive treatment, and 
had also undergone an angioplasty.  

The Board has evaluated the objective medical evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for coronary 
artery disease.  The Board recognizes that the evidence shows 
that the veteran has a present disability with respect to 
coronary artery disease and residuals of a myocardial 
infarction.  However, there is no competent medical evidence 
of record to establish the required nexus or link between the 
veteran's currently diagnosed coronary artery disease and his 
active service.  

The veteran has testified and stated that he had complained 
of heart irregularities such as palpitations and irregular 
heart beat while deployed in SWATO.  However, his service 
medical records from his period of active service relating to 
the Gulf War are negative for any such complaints or 
diagnoses of any heart-related disorders.  In fact, the 
report of the service examination conducted in SWATO in April 
1994 shortly before the veteran's discharge from service, 
shows that he denied experiencing any chest pain or related 
symptoms.  The Board further acknowledges that the report of 
the December 1991 Army Reserve annual physical examination 
included an echocardiogram report which indicated that the 
veteran had an incomplete right bundle branch block.  
However, this evidence fails to establish the presence of any 
coronary artery disease at that time.  

The first recorded instance of any complaints of irregular 
heartbeats or palpitations was dated in June 1994, some three 
years after the veteran's discharge from service.  The Board 
recognizes that he complained of heart palpitations, chest 
pain, and irregular heartbeats in July 1994, shortly before 
experiencing his myocardial infarction and subsequently being 
diagnosed with coronary artery disease.  However, this 
evidence fails to show a continuity of symptomatology 
following his separation from service sufficient to render 
his claim well grounded.  See Savage, supra.  In addition, 
the Board observes that while contemporaneous clinical 
treatment records and VA rating examination reports show that 
the veteran has a present disability with respect to his 
heart problems and coronary artery disease, aside from noting 
a history as provided by the veteran, none of these records 
contain any medical opinion indicating that that disability 
was incurred during his five-month period of active duty in 
Desert Storm.  

In addition, lay statements and testimony by the veteran and 
his wife do not constitute medical evidence.  As lay persons, 
these individuals are not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

What is missing here is medical evidence, contained in the 
veteran's service medical records, that the veteran actually 
complained of experiencing problems with his heart during his 
active service, and a medical opinion indicating that the 
veteran had a disorder related to coronary artery disease 
that was either incurred in or aggravated by his active 
service.  Absent such evidence, his claim is not well 
grounded, and must be denied on that basis.  

Accordingly, for the above reasons, it is the decision of the 
Board that the veteran has failed to meet his initial burden 
of submitting evidence of a well-grounded claim for service 
connection for coronary artery disease.  The Board has not 
been made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim for 
service connection.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to further develop the veteran's claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  The Board also views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to inform the veteran of the evidence 
necessary to complete a well-grounded claim for service 
connection for coronary artery disease.  See Robinette, 8 
Vet. App. 69, 77-78 (1995).  

The Board recognizes that this matter is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits while the Board has 
found his claim to be not well grounded.  However, when an RO 
does not specifically address the question whether a claim is 
well grounded, but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  


ORDER

The initial rating for the veteran's PTSD is appropriate, and 
entitlement to an initial evaluation in excess of 50 percent 
is denied.  

Service connection for bilateral joint pain in the knees and 
elbows, claimed as secondary to an undiagnosed illness, is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







